          Case 3:19-cv-01942-JBA Document 44 Filed 11/23/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  RAMONDA T. ELKEY
                                                          Civil No. 3:19-cv-01942-JBA
         Plaintiff,

         v.                                               November 23, 2020

  H.N.S. MANAGEMENT COMPANY, INC., ET AL.,

         Defendants.

                  MEMORANDUM AND ORDER ON MOTION TO DISMISS


   I.      Background

        Plaintiff Ramonda T. Elkey brings suit against H.N.S. Management Company, also

known as CTTransit and First Transit, Linda DeLallo, Cole Pouliot, and Michael Blondin

alleging, in part, actions in violation of the Connecticut Fair Employment Practices Act

(CFEPA), Conn. Gen. State § 46a-60, and Title VII. Before filing in the District Court, Plaintiff

was required to exhaust her administrative remedies as to each named party and to obtain

a release of jurisdiction from the Connecticut Commission on Human Rights and

Opportunities (CHRO) and Equal Employment Opportunity Commission (EEOC). Plaintiff,

while self-represented, timely filed her initial complaint naming Connecticut Transit as

Respondent. She did not name the individual Defendants, DeLallo, Pouliot, and Blondin, as

respondents. She did name Linda DeLallo and Cole Pouliot in her factual “particulars” on the

CHRO form. (Ex. B to Defs.’ Mot. to Dismiss [Doc. # 32-3] at 35.) After obtaining counsel,

Plaintiff amended her complaint to add DeLallo, Pouliot, and Blondin as Respondents.

Defendants DeLallo, Pouliot, and Blondin now bring this Motion to Dismiss Counts 4 and 5

against them, [Doc. # 32], under Rule 12(b)(6), arguing that Plaintiff failed to exhaust her

administrative remedies as to them because, in failing to timely name them as parties in her
           Case 3:19-cv-01942-JBA Document 44 Filed 11/23/20 Page 2 of 5




initial administrative complaint, she failed to meet the 180-day statute of limitations for

claims filed with the CHRO. Plaintiff opposes. ([Doc. # 40].)

   II.      Discussion

            A. Legal Standard

         Both the Second Circuit and the Connecticut Appellate Court agree that the

exhaustion requirement for claims under the CFEPA and EEOC is intended to give

appropriate notice to implicated parties and opportunity for voluntary compliance with

employment discrimination laws. Johnson v. Palma, 931 F.2d 203, 209 (2d Cir. 1991);

Malasky v. Metal Prods. Corp., 44 Conn. App. 446, 1149 (1997). However, both recognize an

exception if the untimely-added parties have such an “identity of interest” with the initial

party that the aims of the exhaustion requirement remain uncompromised. Johnson, 931 F.2d

at 210; Malasky, 44 Conn. App. at 1149.

         To determine if the “identity of interest” exception applies, four factors are examined:

         1) whether the role of the unnamed party could through reasonable effort by the
         complainant be ascertained at the time of the filing of the EEOC complaint;
         2) whether, under the circumstances, the interests of a named party are so similar as
         the unnamed party's that for the purpose of obtaining voluntary conciliation and
         compliance it would be unnecessary to include the unnamed party in the EEOC
         proceedings;
         3) whether its absence from the EEOC proceedings resulted in actual prejudice to the
         interests of the unnamed party;
         4) whether the unnamed party has in some way represented to the complainant that
         its relationship with the complainant is to be through the named party


Id. Courts also consider “the need to protect [an unrepresented plaintiff] as a party not

versed in the vagaries of Title VII and its jurisdictional and pleading requirements,”

Consolmagno v. Hosp. of St. Raphael, 2011 WL 4804774 at *7 (D. Conn. 2011) (quoting

Johnson, 931 F.2d at 209), and whether the unnamed parties are described in the factual

allegations of the initial complaint, Malasky, 44 Conn. App. at 456 (“Although [defendant]

was not named in the title of the CHRO complaint, he was named in its text. Thus, the plaintiff

had ascertained the part he played in her allegations and did name him.”).
                                                2
           Case 3:19-cv-01942-JBA Document 44 Filed 11/23/20 Page 3 of 5




       Defendants argue that Plaintiff failed to exhaust her administrative remedies against

DeLallo, Pouliot, and Boudin when she failed to timely name them in the initial

administrative complaint and dispute that the identity of interest exception applies. (Defs.’

Mem. in Supp. of Mot. to Dismiss, Ex. A to Defs.’ Mot. [Doc. # 32-1] at 2, 8, 11.)1 Plaintiff

urges application of the exception because she specifically named DeLallo and Pouliot in

the factual allegations of the complaint, initially filed pro se, and thus warrants the Court’s

protection “as a party not versed in the vagaries of Title VII,” and because the remaining

Johnson factors weigh in favor of granting her the exception. (Pl.’s Mem. in Opp. [Doc. # 40]

at 5-6.)

       While Defendants argue that, as a matter of law, neither the sophistication of the

Plaintiff nor the inclusion of the unnamed parties in the body of the complaint should be

considered, (Defs.’ Mem. at 2), Johnson and its progeny contemplate protecting

unsophisticated parties and the constructive notice achieved by naming individuals in the

complaint’s factual allegations, Johnson, 931 F.2d at 209; Consolmagno, 2011 WL 4804774

at *8. Therefore, both the status of Plaintiff’s representation in her initial filing and the

inclusion of the unnamed individuals in the factual allegations of the complaint will be

considered in analyzing the application of the exception here.




1 While Defendants initially attempt to draw a line between Johnson and Malasky because
“reliance on Malasky is misplaced,” (Defs.’ Mem. at 9), they later acknowledge that “the
Connecticut Appellate Court in Malasky sets forth the exact same four-factor test for
identity of interest” as the Second Circuit’s in Johnson, (Defs.’ Reply [Doc. #41] at 41).
Defendants argue that because Johnson names only four factors, analysis of “additional
factors” like “whether the unnamed parties to the EEOC/CHRO claim had been identified by
the complainant in the allegations of the EEOC/CHRO complaint, and whether the
complainant had been represented by an attorney at the time he or she submitted the
EEOC/CHRO complaint,” should not be allowed. (Defs.’ Reply at 41.)
                                                3
          Case 3:19-cv-01942-JBA Document 44 Filed 11/23/20 Page 4 of 5




           B. Application of Facts

       The pro se nature of Plaintiff’s initial filing weighs in favor granting the exception, as

does the notice afforded to Defendants DeLallo and Pouliot by their identification in the

factual allegations. The Court now turns to the Johnson factors:

               1) whether the role of the unnamed party could through reasonable effort by
               the complainant be ascertained at the time of the filing of the EEOC complaint;
               2) whether, under the circumstances, the interests of a named party are so
               similar as the unnamed party's that for the purpose of obtaining voluntary
               conciliation and compliance it would be unnecessary to include the unnamed
               party in the EEOC proceedings;
               3) whether its absence from the EEOC proceedings resulted in actual prejudice
               to the interests of the unnamed party;
               4) whether the unnamed party has in some way represented to the
               complainant that its relationship with the complainant is to be through the
               named party


Johnson, 931 F.2d at 210.

       Factors two, three, and four favor Plaintiff. The interests of CTTransit, H.N.S.

Management, and individual defendants DeLallo and Pouliot as its management employees

appear to be so similar that the aim of reconciliation could not be negatively impacted by

their omission, nor would the individual Defendants have been prejudiced by a lack of notice

that they too were implicated since they would, at least, be involved in the formulation of

Respondent’s Answer. See Malasky, 44 Conn. App. at 456 (holding that an unnamed

defendant did not suffer prejudice because “[t]he [CHRO] complaint against the corporate

entities could not have been resolved without involving [the individual unnamed

defendant]”). Additionally, in disciplining Plaintiff and eventually firing her, these

Defendants acted under the authority of their management positions at H.N.S. Management

as its agents. In sum, only the first factor weighs against Plaintiff as she was able to ascertain,

at the time of filing of the initial administrative complaint, the names of the individual




                                                4
             Case 3:19-cv-01942-JBA Document 44 Filed 11/23/20 Page 5 of 5




Defendants she was accusing of unlawful discrimination and could have named them as

respondents in the initial filing.2

           On the balance, the Johnson factors favor application of the exception to Plaintiff’s

claims against the individual Defendants. However, Boudin was not named or described in

the factual allegations of the initial complaint, and thus he would not have had sufficient

notice of the factual allegations directed against him. Defendants also argue they should

escape liability because “the Individual Defendants are not employees of the entity Plaintiff

named as the respondent in her original CHRO complaint.” (Defs.’ Mem. at 12.) However, the

intent of the exception is to protect litigants when complex corporate structures compromise

their ability to properly name parties. The relationship between H.N.S. Management,

CTTransit, and First Transit would not be evident to laypeople and will not be permitted to

be used as a mechanism to avoid liability.

    III.      Conclusion

           As discussed at oral argument, Plaintiff’s failure to timely name or identify claims

against Mr. Boudin will result in his dismissal. However, the Court finds the administrative

exhaustion requirements as to DeLallo and Pouliot have been satisfied. Defendants’ Motion

to Dismiss [Doc. # 32] is DENIED as to DeLallo and Pouliot and GRANTED as to Boudin.


                                              IT IS SO ORDERED.

                                              ______________/s/___________________________
                                              Janet Bond Arterton, U.S.D.J.


                            Dated at New Haven, Connecticut this 23rd day of November, 2020.




2The Court notes that the CHRO affidavit form asked Plaintiff for identification of the
respondent, in the singular, which could have indicated to Plaintiff that only one
respondent was appropriate.
                                                 5
